DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 lines 1 – 2 recite the limitation “Error! Reference source not fount.1” which should be changed to “11”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 3,918,744).in view of Johnson (US 5,257,797).
For claim 1, Gay discloses a height adjustable hitch receiver 14, comprising:
a mounting portion 19, 21;
a linkage mechanism 23, 24 [extending from the mounting portion] (fig. 2, col. 2, lines 22 – 25); 
a receiver portion 31 [supported by the linkage mechanism] (col. 2, lines 63 – 67) and [configured to receive a hitch 56 – 59, 61] (col. 2, lines 28 – 37); and 
an actuator 44 [configured operable to move the linkage mechanism from a first position to a second position] (fig. 1, col. 3, lines 20 – 25) [to adjust a distance between the receiver portion and the mounting portion] (fig. 1, shown as full and broken lines, wherein a vertical distance between the receiver portion and the mounting portion is adjusted), 
[wherein the linkage mechanism is configured such that the receiver portion moves vertically relative to the mounting portion while maintaining an orientation of the receiver portion] (fig. 1, col. 3, lines 20 – 27, wherein the receiver moves both vertically and horizontally relative to the mounting portion, while maintaining an orientation of the receiver portion), 
but does not explicitly disclose the mounting portion is configured to couple the height adjustable hitch receiver to a towing vehicle.
Johnson discloses a implement tractor 10 comprising a hydraulic hitch 14 comprising a plurality of linkage mechanisms 31, 32, 36, 37; a transverse support 38 [coupled to the plurality of linkage mechanisms] (col. 3, lines 22 – 24); wherein a receiver portion 72, 73 [is supported by the transverse support] (col. 3, lines 59 – 61); and a plurality of actuators 46, 47, [such that at least one actuator is associated with each of the linkage mechanisms] (col. 3, lines 1 – 5); [the hitch operable to raise or lower a draw bar 38 with linear actuators 46, 47] (col. 3, lines 1 – 5), and [other types of vehicles and trailers can be equipped with the hydraulic hitch 14] (col. 2, lines 45 – 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the left and right linkage mechanisms with transverse support and a plurality of actuators as taught by Johnson in place of the legs and singular control member of Gay to allow for sturdier support and connection between the towing vehicle and towed vehicle, thus reducing unwanted disconnect and possible increased towing load.
For claim 2, Gay modified as above discloses the height adjustable hitch receiver [wherein the linkage mechanism comprises a plurality of linkage mechanisms 31, 32, 36, 37 of Johnson] (in view of the modification above).
For claim 3, Gay modified as above discloses the height adjustable hitch receiver further comprising a transverse support 38 of Johnson [coupled to the plurality of linkage mechanisms, wherein the receiver portion is supported by the transverse support] (in view of the modification above, fig. 2 of Gay and fig. 3 of Johnson).
For claim 4, Gay modified as above discloses the height adjustable hitch receiver wherein the actuator comprises a plurality of actuators 46, 47 of Johnson, [such that each actuator of the plurality of actuators is associated with at least one linkage mechanism of the plurality of linkage mechanisms] (in view of the modification above, fig. 2 of Gay and fig. 3 of Johnson).
For claim 5, Gay modified as above discloses the height adjustable hitch receiver wherein the actuator comprises a linear actuator 46, 47 of Johnson, a rotary actuator, or a combination thereof.
For claim 6, Gay modified as above discloses the height adjustable hitch receiver wherein the linear actuator comprises a hydraulic actuator 46, 47 of Johnson, a pneumatic actuator, or a combination thereof.
For claim 7, Gay modified as above discloses the height adjustable hitch receiver [wherein the linear actuator is coupled to the mounting portion and the linkage mechanism] (as shown in the combination above of Gay modified as above, fig. 1, via projections 42, 43).
For claim 10, Gay modified as above disclose the height adjustable hitch receiver [wherein the linkage mechanism comprises a four-bar linkage mechanism] (in view of the modification above, 31, 32 tubes, tubular members 36, 37 of Johnson).
For claim 25, Gay modified as above discloses a method of adjusting a height of the receiver portion of the height adjustable hitch receiver, the method comprising:
[actuating the actuator to move the linkage mechanism from a first position to a second position to adjust a distance between the receiver portion and the mounting portion] (in view of the modification above, col. 3, lines 20 – 27, wherein the plurality of linear actuators provides for adjustment between a receiver portion and mounting portion).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 3,918,744).in view of Johnson (US 5,257,797), and further in view of Butterfield (US 2004/0052625 A1).
For claim 8, Gay modified as above does not explicitly disclose the height adjustable hitch receiver wherein the actuator comprises an inflatable bladder operable to adjust the distance between the receiver portion and the mounting portion; and 
wherein inflation or deflation of the inflatable bladder to adjust a distance between the receiver portion and the mounting portion causes the linkage mechanism to be moved from the first position to the second position.
Butterfield discloses [the use of linear actuators 33, 34 which are pneumatic bladder-type actuators (air bags)] (pages 2 and 3, paragraph [0034]) and [shock absorbers (not shown) or other damping mechanisms can be used in conjunction with the linear actuators 33, 34] (page 3, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the bladder and shock absorbers of Butterfield in place of the actuators of Gay modified as above to allow for a cost efficient alternative while providing preventive maintenance costs and repairs.
For claim 9, Gay modified as above discloses the height adjustable hitch receiver further comprising [a shock absorber to minimize movement of the receiver portion during transit] (page 3, paragraph [0035] of Butterfield).

Allowable Subject Matter
Claims 11 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a support portion configured to support the receiver and constrain the receiver portion to translational movement; and a load measurement device disposed between the support portion and the receiver portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7219915 – comprising a trailer ball raising and lowering apparatus;
US-3700053 – comprising a weight-indicating trailer coupler having a weight-indicating scale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611